DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shteyn et al. (US PG pub 2003/02201 48) in view of Shuster et al. (US PG pub 2013/0044106).

Shteyn et al. shows all of the limitations of the claims except for specifying identifying an instruction message in the virtual player authorization, the instruction message including a set of game playing instructions; associating the set of game playing instructions with the virtual player, wherein the set of playing instructions establish a playing style and playing rules for the virtual player; and wherein the virtual player executes playing of the online game according to the set of playing instructions; develop the set of playing instructions based upon the past game play; a stored set of 


	Shteyn et al. shows
	In regards to claims 1 and 11,
A system for playing an online game, wherein the system comprises: 
a server (Game Host 130) that includes a processor configured to execute non-transitory machine 
readable instructions;  
at least one player device (Spectator 120) communicatively coupled to the server (via Network 140), the server being configured to facilitate a playing of the online game by the at least one player device, wherein upon execution of the non-transitory machine readable instructions, the 
server is configured to: 
determine that at least one of the at least one player device is a passive player device;  (Paragraph [0025], “Depending upon the available games, and/or upon a membership status of the user, the user is preferably provided a choice among various levels of interaction, each level of interaction having a different cost factor.  For example, lower levels of interaction may be free of charge, intermediate levels may have a time-based fee, and higher levels may be reserved for subscription members, or for active-players of prior games.  Other common pricing structures may be used, including season passes, bonus plays, and rates that are dependent upon the time-of-
create a virtual player (spectator player in the on-line game environment) for the passive player device based upon a virtual player authorization (figure 2, step 240) associated with the passive device, wherein the server is configured to create the virtual player by: 
wherein the server is further configured to initiate a playing of the online game by the virtual player (figure 2, step 240). 
 
	In regards to claims 2 and 12,
 	wherein the online game is a multi-player game and the at least one player device comprises at least two player devices.  (see figure 1 and paragraphs [0015] and [0016]))
 
	In regards to claims 3 and 13,
wherein the server is configured to determine that the at least of the at least one player device is a passive player device when a request to initiate the online game is not received from the at least one player device within a predefined time limit. (paragraph [0019], “a user may wish to ‘passively’ participate in a game by being a spectator when the user is involved in another activity, such as when the user is 
 
	 In regards to claims 8 and 18,
 	wherein the server is configured to initiate the playing of the online game upon receipt of a request to initiate the playing of the online game by the at least one player device. (figure 2, steps 220-240).
 
	In regards to claims 9 and 19,
wherein an interaction of the virtual player with the online game is presented on a user interface of the at least one player device. (paragraphs [0017] and [0018])
 
	In regards to claims 10 and 20,
wherein the server is configured to detect interaction with a user interfaces of at least one other player device of the at least one player device responsive to execution of the set of playing instructions by the virtual player and update a game status on the user interface of the at least one other player device. (Claim 14, “update a state of the on-line game based on the player-input, transmit updated game information to the one or more active-players, based on the state of the on-line game, and transmit updated spectator information to one or more spectators”)

Shuster et al. teaches, paragraph [0145], an example of instructions for playing the online game are based on historical playing style “location 2 may not permit an avatar to enter if the location determines that the avatar poses a security risk to others, does not meet rules of the location, has a history of undesirable behavior.” These instructions are done in order to protect other players from undesirable behavior of other players.
Based on the teaching of Shuster et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Shteyn et al. system to incorporate instructions for playing the online game are based on historical playing style of a player in order to protect other players from undesirable behavior of other players.

	In regards to claims 1, 4-6, 11 and 14-16,
Shuster et al. also teaches, paragraph [0303], “Additionally or alternately, a non- player character, such as a bot, may be introduced to effect the desired change.” The bot enables the non-player character (Such as a spectator) to aid in minimal environmental changes without the need of player control.
Based on the teaching of Shuster et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Shteyn et al. system to incorporate the virtual player associated with the at least one passive player device is a bot in order to enable the spectator to aid in minimal environmental changes without the need of player control.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,249,140 and claims 1-20 of U.S. Patent No. 10,825,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited claims that are similar, but broader than the parent patents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715